Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 1 of 12

commen de thee Ledge
ste SAL APM COB
abe RTA a i PVE

HCN E, PO a

TIN THE UNTIED STATES DISTRICT. COURT.
FoR THE MibDOLeE DISTRICT GCE GEORGTA _

 

 

 

pop ee

savant Donte ge YD USE 1093,
_ | Ve sk CUSE_ NO:

WARS ely Defendants. a S:A-Cv=00383-TES ~CH Wo

 

 

   

   

MOTION To AVTE@/AMEND JuDG@EMENT.

__ CWESNOW pm se plontiFF, Dovicl Fowl, , Confined © USP of
— Alontovin Atlanta, GA. Plant Alec this civil octun.on oy
loot late Septembber/ 2010). He wos allowed to_proceeclon
(5) claims -Excessive tuce, Dee- process, Conclitiuas oF
— fanfinement, Denials of Meclitel cove, 3 Retalledidn fey.
Fil NG. OVievounces “The court Nos ocloptect the Mogistrate

Juddés RAR 3 entered! ain unfoworalte Ju dgement co

arclacnd, Lor Wis. Cese-be dismissed in its _entiety.

 

 

—_kosecl_6in_000_alleged! foilue +0 exinoust odiminestotive
—_emedies te Hles Pots motiun pusvart to Rule S4@),

oF-tne Fel. 2. Civ. Din hopes Hae court will review cle |
Hove his “comploub HC poe. 7 Stotemeante€ (lou 5_powog iphs Ao 43 ))
ST espances in Oppesitiua with AAT clavits’ Hmeluy Obvectitas
tothe RIR,$ lompare it to _prewi clecl Case law for.

_ Considerodttun_ of this Inctiun seo Justice will be met.

 

 

     

 

 

 

 

 

ey aguas
tite my arguement to the Followhoe. Stortements trode
¢ Voth 4 peoolty Ho puden Y SKE h C) to. tell Hh at th,

 

   

 

 

(1)
Case 9:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 2 of 12

 

thew nolo trtta,: 5 MethIng but the tuth so_helo me Cod:
SE NOTE: TOMS clove hm wove lncuse| LA Special nousiaa unl
| deinled neress tothe Oia LiNowocsy 4ac eQUcHe. leant writhing
__woteriolS. Tv sill detniec! access tvoectified wall 3 “notary
sence. L \nowe oO Ocress te O Cap) macniine 3 COM “not
Cke Certoin cevioss cloouments Uek ont sto, stews the
Soune Lotnereane:, To hove not eoieiec ete from “These
4 ter vidlodtuas Suda os_nindeceinces al mail, becuse The
Qiclevowncess Susie hae sos ceiwutt as Tr Ios ac Mu
tsk Gacllic. DIESE excuse on \ 0) SE deGiclers\ eon Wo

cfoen Ove. «© Cook oF ass Cun.
J ATE ss vw RLAKE STANDARD —
1.) uoun_leview ofthe COuAs: ocecoc logo the: Rak +e

| Voweraiybe Jucoe cites ~Hvo precedents os the ones —
OrNern dine cession to dismiss WL Case on fotluce -
Ve edingnec aye Mas. lok ok tay fose ta ne Weak
oF Doss \c Tove 4 iy ce Hneeoc vie move own odegiately
eteodn_Oorteta. oc muy Wrednc| vemeclies +5 ke ce Nec _”
. emovallale. Penna, ore? Dy. 2a kok 6 the ade QORES
Vario: ned! weAleo ct ChrcUMSIOnNcES WIP An naltnc -
_arsivoktVe remedy,” \S. doeimeet| uncwcsl ladle: Fists (WY

 

 

odintarshcrte ated AWe is proviolude wren TH opemtes

Xs XK Sime den -end WEA offices ConmiesrreanAyy

Ua in 40 Penltle onu welleGito oopyeher| tnmatesNet_
On odmibarstccrtie ap\news wal iat. be So. opp 1 Hhok, proericy
BHM; 4 Leones Micmpalile CE use-L a, ,Some meclonisn

 

 

 

aN
Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 3 of 12

 

 

 

emist Ao povide ele’. but 10 oclenone -pescner Cain Apwlante ts _ -

And finaly, 0. Ciena POCESS 1S VENT ec) UNovallanle when

_ Pwitson aclnainistrotows. -thwows_ iamates -Aom stoking. achountes eon

_ or threag mochination. mist ese medion, oc tnt Idoctty,
\ oo.

2.) The cows nove miseonstvvecl pe weerxkest of mn MODY.

obdectuns. os the moth cus 2 oso to_cismiss_my

com@latt Atta) True enough. the foct Mert ov wupe cf

olevoutes. .ece Aled ofew eos. Pd ov tothe Hing cf

Mois, Complatot shuld’ prove that @DC focilites Orien-
Ae me or an of its Inmotes on how to nov gone this |
pacess.. Hones 1b com be pave tok tz wis thrown

nko the most Vidert. prisons. ia cThe GDC os. a een |
. NEVE DINER. the opporoary ty ec) he. muse C j hen ae

Prsan StoFe go ok of Their Wow) -fo Keep iiatmortes. tthe
ronal 4 tne the “loltincl ead the loinc onthe rules 4
Orucess of i ihn, OL QIevouce. AS. statecl nm y obec,
upon ee ond orlAonce Med prtor 40 209 Abe court

wilh Gc wot ner VHES Thoncl ward NO) because these Wer

NOE oy cieCAMates_ ossisting mE-THS wos.S
mocdle_impcssil& due to. my. compete isulodton iin neo .
_ SMU Athen svupplementect(_ sy initial cepavedions. of am@ess

tothe loa Wey See Weel SAviCeS, NO ene facllty, hos. /

LE OMe me_o Moand-bcook ofthe. SUOME st Idecw on Now

_ to ONE Ov. GrIevoNKe viol cxtncy Howe yest kh, 97 Fad.
S23 (3d_Cir. 2020) ee
3.) NE neless_ TC esse + HnIS. ts “he weokest oF actual SCoeboenl

 

 

 

   
   

  
 

 

 

   
  

on

 

 

 

  

 

   
 

 

  

 

 

 

 
Case 5:19-cv-00383-TES-CHW Document 75 Filed.03/25/21 Page 4 of 12

 

 

 

dpe. Tw lot. ceca Te -afemed dine Curt Stack ne _
_Speagintag oe ihis_\t \tigption York defendant Croco wos Ostia,
Ou Stentistosue comedies Legon ae seecuicin AumMerQ.S. ns?
(ee Docc stotement o£ cativts pacaarngls UG HE) Anavoln. + cht bd & act
nko _detoll, Tm sue Te enioled he econ! % wntexmec| tne Cet
mary main ebeneaic. CoshUcTtuns CO 2t “Yesponces_In Opposs HIG
4 Meads Ths. oyatiwedt ew waes(Z 1). Cnoe cloJectons.L_ wis as
_ thom. 0S Cosa ildle 00. nese 4. toned ann go-alleainc!
I Ma gusntelodofencnt Goacky la) was suppeselnty nt oll ower! to appcoocld.
| NaN) “Ce Or way oerscn clue ses ~eohichins. imnpenedt witheut clue= |
OWKEES. fe “lsc ied me fo bot obloled Hem Frm Inmate
_ SONTES Coodes wtslenc) yygitie: laeleve: “Thort 3c Co cl sencl nen,
: Ag Yan vig. ese mail_3 he whallcl. Paces hem. Apter \ne
denied gecievina S toms Mo. ccm a senced| he wos cleclen=
{oy me. The Mi al qrievaces that. I Woe le to.svion ewer IME
Win rua 4. pounced. to Beccles boyfie uk. Hanever tne Cn _
ye. See. clotmec ne dict! ot RANE: “ne Used tne otoonmertss. |
bo ocd on -bo_ciners' 0 neu) wales Rowe oo Just cestiOa —
+o. eect nem. te Nos now J pesented| < axe to Yee cot
0S evident ecntinits. Fraud flent-evidence. Grievance*2xsis—
(a pastsled| Wa. dgfatang- reliel tno OM monmec thang
Ans. covUot nrievouce sCStew Ths ink ilodect defacto _
“ve Qala ok etal Hocking oalonst me in _cdveent WOOS = {2a SNGWwie
Callas taclteicance to -fne “HN monescond tions. OF ennFinemnenss.-

cl \doeverkelsy exnosina me to fec S>.7 ech :
A= ew oe siornitlee!_o avievonces Gu tee etal iho ning

ee

 

 

 

 

 

 

 

fran.
| Ven Oli

| Oirlestunce a horned ay Camere © [+/2 : .
__-Edaenthe.ok The cuneguences noel to dealuswith foc
- HOS as 4 oN, © toned! down. my girlevonce. fy Wag, 4
Ay beoov) to. cefyse. te POEs tau, OREVOINCES by.- a
eX dagen Thea. ih-lncuse mail with post-tt netes
Woking, HoQUS Excuses ~1. e. Need! to me-wirltes “Comb yead

Case 5:19-cv-00383-TES-CHW. Document 75 Filed 03/25/21 Page 5 of 12

 

 

. 09 eal cukot rene. As allege in nd complain: Fo.

 

doe rs deter dows woulel Shake Me clown), ExXCeeniNel Y,

4 Toke mu, Popects, stolled_me 4 make N
0 rok ned tho, well Ob better Cac me: watt stored _

 
  

  
  

Soenittno orievorKs The incidents thet occured of

 

 

 

a

 

NF owe caprime

 

we 2 qvlennces oltreacly ocktve’ ect TOS. wos cline cutsicle

_ OCENOMCRS Reb

Of poltc \ Coady bhlamecl din Unknown OVPEVONCe eoarcl nent. |

 

_He didtinis amestly wha “EMEREENC \_Oevannces,

 

ov. Aker several mantns of its Cacucly, eqpn\ to oc) MY
Ne TUE Wed DIS. HE SHoOIght+ vo. toch

 

 

- We LEU yoann Jolly ugurctime a maine wits Yhese™) “Nola,

_ Vir Agfon, Tre-ollede. 4 petition for the couch to. peel “the. a
__Veckeots off Ye otloered sheets c€ Deu ecntloits TT
aw) TFS Trey, will And Keoenclec] appeactimote clotes,
ones. Lor Cownener Kevien CF Fen
OF _numecus. Qirevonces sc spomilled War Goody ee
WicThe some con be fund on Yne ‘oe’ of “he Qrievone_

 

 

 

 

Limes, wittnessess “3. locext

 

 

 

68)

vuttnessecl.4. 07 cRIMarOL.
Case 5:19-cv-00383-TES-CHW: Document 75 Filed 03/25/21 Page 6 of 12

 

Yeerks Ye did allow -bo QO one cexnrdl, wnt ean ot Hats
ae sinculel: vane EEO AeNerO Wauw_e lows The Some Cen kp
Conmmcl om ALL CHOOSE a legis For como eviews At
Ae Ling. oF wu com laint Ceescles declevier|. ie. “to pe lieve
Wee. \Stna, Bec: out veaults +reu wer Nob
LH, Tats. Cosual | dis SOS sn) ic x wie hea WaeNne Yon.
nun +2 Gove\ “Heo Cpe. cleveloomen+ woul val Len +0
=. distracts troume 4 prne deteac| ants wnade-the lost
sen cf the atialance effete ynovallalsie CAEASE
Comnpouce AU tose to “Snucdece. Riverside C Th ¥19_£ Apes
SiH yr Cys 200) XN
5) Foctnernane, Cine STON austen roc! noc spereted _
OS dead-end 4 ‘oot, cal penile me the elfet squgiot |
Kescy treo 2 wewl ib neato nocl to File arlevouce , Ofte
Orrevance, offer De MA mucsutt ok beter conclHHuos.

  

 

The ecueiooend [x sile with Gcecly thot ren lu file lel. F
Qrievannges- RUE DOVe allecec! re-Gi| leged , stent L LYM Le callleajn
4 willl (_ preve Hhohe submited Ofer 20 qnevonees. perhaps. ~

thes (defenchts) Hled 2 thot were gto Heart, but E
Cav7 3 will! ve Scams ert utleasthoppcxLnorte| y 23

 

 

 

 

 

 

better cl ( ated OY levonnces., Morbe Mee. Those. which nsec! ok
Olataining me mallelootne hoted 3 Yetallodéd! vw fy defencloats
“Tue Sto. Tcan prewe This. |
6.) The ortlec acaettng the RSR sstetes thot my aderse.
oldecttuns feafled to Yn ficege Ont ot~+fhese . ecogpizer! eceation
tothe extoqusHur egulremesnt-bult pukot: <1 pops, E Know! j

ees

 

aN

 
Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 7 of 12

 

Lee WwuMu neat thot Le the. courts review. d& Nove. nay & yectiuay

- 4, orevtous clhwments: “ \Moeraly* they will fine T4ullymet the
Ress Bloke standard. 3 perhaps reverse Judgement in my.

He
I a

— “B.THE TURNER Vv, BURNSEDE STANDARD

21) page S out of 6 o€ the Ordler oalopting the RAR quotes:
"The eteventh Circult allows district certs to_make Andings

 
   

 

 

 

 

—_vncthe disputect Pssues_of fact 4 then clecicles whethecunder

 

 
 
  

these Lindinos the prisoner hos exhausted his odmnistodtive

—_Femedies™ 4 (
. 2.) Aol an ossect thor TVe keen comsIsToINty, clsputtaa. a

 

—poforst dlefencowrr Goody's false stury Signedl uttler(—

Oot 3 penalty, ef Nudery. All thiaugh-eut the ecu! ive

-€xpressly pointecl cut thet these
_ Now. T Qua Peve Hhis_ te vhe couds Cow 1

 

© stedements ave folbe

ume v. Bumside, SY! 3d joF, loyas3 (ihc 20)

 

 

 

nttytodeso,
3) > Beutel I4 e€+he Hon. Mogystotes

Tumers 2.- Step aracess for veview mg wnetions to

  

  

— dismiss bosec} en tniluve to exhaust gious.’ ‘A yeviewmMd
alleactiGas_ tn tne_clefencants.

  

tout Ast? Looks 40 the fecual. tect

 

_ they cenftict Anke ne clan's version of the Facts os
+weL JTUWMerc aid JEcoelt|

Hun tw cismiss 3-those iy the PiontiF'S Yespocce 3IF

JS afficlowits Should not suffie.03
‘canst mne 3 ts. disapamting to See.

RiRcites

Has Cot Nos dismrsec| my cose bosedl.on_c. Cumplete [re.T

 

fH hosto clo with Qeocly notorlzing his
Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 8 of 12

 

_ stokements 4 we Nat emo, alle to clue +0 my Confre—
weak: Co Wichlonm Dnen @ WO ce At latin states PHD Cees. it
Dante ac Sewhtess dns pole tne otto comback an _outsicle
Coen pon to Come in feuc. Se RES wit £u\\ \ Knowledae “Hats wiostl Id
ack perallowec\ clue to cunert: oandenit. visor vesbrl ction,
Tene _\pe "We esu0 “T ok the cers: AD. ive Me O Cine
ky Ee-sulaml + sons <tokemeny whiner, c gue ot howl AD Qe
plan AR Acs ERO) “HEM »

4 ther haat EI Te Cow nat unc ane sin he cunts | owe

rere. to _cverlcoak Whore hove expresslu Donnect out hn: tay. |

atefement of Oniectuos +0 “ne RAW 3 eviews clocumentss. My
racic Heorniln \nfOSS evoloined! 3 emonasizer| OS stheeugialy
_ os. possi: ccc] My 3 defence. ids_clel \Iberately obetuctecl ov vost
oaslacthss ork Plows Or lEVOWES: 3 appavantiy appeals . f “rae oles

toot <ritl id we qouerned may Cl cals Ps Ager eal an t
wien itcl rag lender ‘ek Ovo ns Hastecclinc) Here mess Thetc_

intinalclotiaa techies 3 etal loctwy acts mace me. slow clown 3

| ston quiling Mosc OF “Hen rome: CA ew ork nee cdemoncl, toute
ay will ~fo_olstalle relier woudl not allow me to-aboy nclag ne
oaly 4 tataes cull Qvasihlu_ uae. vellet Hyon GRIEVANCS -.
S:) ‘Seconcl, 1E the camol lain 1S net clrsmissed under Seo cine _
the eyuct prccescts to enol specific Pinel mas My ofter \S80e8

—wiodled bs excision. Once a Court makes Fading on the

clisohed saves of faet reihen cies W ener under nese

rod (MOS the. odsanec ns edaaustec| ans oc Mais hea NS

remedies SCrumer, id.)

 

 

 

- fem

 
Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 9 of 12

 

 

__.G.The court asserts Thott caly.<girlevonces opvein mu. Claiins 4
__ oat waost ef “nese Adlatecl tne "s mele. issue /M dent rule

 

 

EX tekeincl thottnese few grievances sSholcl. be iveleant ot _
inis_potnt because they Oe. SOIEIY, ONS Hook cle enclourts cillowerl

- Cane ecurcl Kinowstagy +tneynodl bosis foc vevection.din the

otter hand be refused rT vepeot ; bictanty..1efusecl,fo process

_otted + (1S) orks veancess thor were written wihovt errs Agion,L
ossect that even these 4 were simply Lista Conclitioas the
dered Foum."one stngbe Issve/ meicent® Had Goodly processed
a hoy_foltfal tn NA corrbtully. clrattec| QCLENOSAE foums 3 bo | these.
 \sques been resolved Tnsteac! of ‘cleacl-encleel consistant! yy
— 4yen there wold hove been no Neec! to re-submitl them fo |
compe the violatons that neecec! immecliate attention. I
IS. Stand! Frm re -StedNng, that grievance * 2815 ]S_wos.
_ Qoetoree) by adelilag. co focament fom an unprocessed
_.grlevance thork Ooady swore he never recievec!. Thats.one
— durty clucle. your Honor Neos Liled +his ftrouduler Poreone. :
os O clefence. 3 the cous ave octing.upan this. deceetiva
— TE given the opportunity to. poree hay Stele 3.1 II voluntowily
—_eceeot o oleath pencil iF im the ove lyme Ser?oJS.
__?) Nevertheless, iim. bo k emphasitine fy MAIN ALLEOATION:
- Geedy. only DYCKESSEC The Ojr VOILE 4 mms NE NeW. WwcU icf be.
__reJetled 9 obstructed the food enes His frchititus. Styy.oF
co YAREC FR CLEY NO QD pea lS foc the orhers. Shw idl not rolcl MAe
—-welont thon mu. wove LL the couc-ts_yul Iliac FO. OC KNOW ledge.
_ My Sworn stefemants os the fruth then we Con mee

 

 

 

 

 

 

   

 

 

 

 
  
 

 

 

 

 

(a)
Case 9:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 10 of 12

 

 

Cet a Yor 1 MAow erene ne tytn <- Soalone

Yoworted nd otlenntS to -exchaust administrative vemecles
Makino, Wen efkectyelu_uoavallalnle or SO. HELD INE GOD.
C.DITA FoR MERCY OFTHE COURT
1. ) your Hevea T understand). the Cont oe. mest_| [ely
mx tov Aneline| wittla pcisxnec como lowats: 3. perhaps Mu
Criminer|_ cose - peneltne) No this: District | is net hel eid. my.
stuodtt Ls Tm ching me best. to yeCyeorle my selfto

tors fom bovbout ant uveoucrat,3 ‘a0 oto _

Tancllnaa sHtuochuns- tbo. Civil haannec

 

7 2, EE observe oulot of-thinias:your | Hono but net +he
EPPAT
nhnumanitu: enclWer wert: Ov Mme_3 fellow hunacnOos worehaisec!

at the SMU. Tt melerstane! rec/Tess: hull not. be.
Mocle. LAZU. Tm wi Iitlag, =. fu te TE wok 1h. ets
T Ane msde up-poiiastthe oclds ot oncthec_

— fechlity wD rep StOEL. CrCck Ke ONS HESS. 3 clo. Nok
es pec ou _rrands.muchless Otc try to uphoic

them Bao. putabletusivil manne” ~

3.) Ths opal Stil hos been an extremely la anus task
“foc ne 3 S40. clote_fs_bating mack nea immpossi ble clue

ote. clental ls. of law-l! (pvent WOCCESS, meu yom vidiorttuns,. 3

Qa,toun onetnee Conuer, 0 |-enel arievalnce St ISfeM._
Tt have _northe sitcimest cleo Cn hers to He ov paper _
appeal 3 imitec! to Dnowlea sate eine noatertal | Loe

Some post Cot ceeumecdts.
4 Jttimotel, this actin_is not lat alot rete E

 

 

fran

 
Case 5:19-cv-00383-TES-CHW Document 75 Filed 03/25/21 Page 11 of 12

 

_odmitt H+ became bt personal, not Just-for violations

 

hort beac to the suicicle of seve

_ogfanst my Pesun, hut forthe some cunclitiuas.4 treatments _
| rooel men who wee

clear to me. Une of whose ifele’ boda hoc! to_ witness
be cof clown aheca whdle clau ct afice: neglecting cS

 

 

 

 

 

 

—__behiine| the Gfoss _howcler, [hese _iiciclents were Dre 3 Post
— “Ouran Seles’ in_winiciocthis_ court oove orcles fur

  

_. clefencloats to_ceose Hele Unlwhll acts. 4 omissions.

/ Sy These CeAN Orelers oor the minimum wetlef to Tnmetes,
excluding me os the estrictiWs cn. MY PABUA.AS.0
__excuse Rut whort i realy,.cl ich wos make clefenclanis

 

 

  
 

_Smotec oct Covering, vie. ter min oanoagement % 7:
Unwillingnesss +o. rietler Ou celadlittons.. The QEVOINCE
_.dyptery ts sHl| the some. TF +he court Woulel ev Lew
ele nwo my, sstotements + hrwghh- oUt the seco! 3.
_. Compore_closercte. rorowicledd orecedents , THA T_cw id
moe fowere) +o. preve the Attn, 3 reverse +he Curse
— Drevgnt Upua me ot the SMU to get te pecessary
\achn te discouroge stofE-fon actin Udlowsul! Pathe

 

 

 

 

 

— foture LT coule!_ also. use this wc malay CWT Cr
tiny fotue Feo lites to be taken mut Sertws 3
nota immectioke etlek Broom cuvent vidlocttoas without
hovte} to burclen the cjavernment with. prisua_fssves.
__ Most SF us lose our mind Tn Isolation 3 Cape by havming

    

 

—_curgetf or oftners. T've lostmine hut howe crose the”

 

— Civil eule to The lest of my ability.

 

 
7 Case 9:19-cv-00383-TES-CHW Document 75 Filed.03/25/21 Page 12 of 12

 

 

 

Dz SONPLUSION : |
WHEREFORE, your - Hono T_POW 4 Osk.
nat OSs COMMPASSIONOAE Juclaes yo MO.

 

ee imvy_ Come %. amenct. udgemsat SO Faoak
uate will pe mek vittncalt rne_neect OF OW.
-20REO. Tecan ye Fc pac ne : |

 

. — Xo id nour bone Lespecieally po

_clowmenss. on paouy wih

ia Curis Yanaleyrtne © SEO are ZA

odds owe ogame t We OS Ts,
on tne eter hand Geude aaa Teas _
dated Ble COB) XAthis cealtek-<sreall i quaint mne wait
Fran, Judgement. _—
Dowie. Zprviclo lo OSH Q
USO Of AHouwbox
Po Bex \SO1CO_.
_ Atonta, dA, S038

 

 

 

 

 

 

 

 

 

 
